Title: From George Washington to Daniel Carroll, 24 December 1781
From: Washington, George
To: Carroll, Daniel


                        
                            Sir
                            Philada 24th Decemr 1781.
                        
                        In obedience to the Resolve of Congress of the 20th Inst. I had taken up my pen to make a representation to
                            Sir Henry Clinton upon the subject of the instructions of the Legislature of New Jersey to their Delegates—But the more I
                            have resolved this matter and considered the unjustifiable conduct of our own people, sometimes acting under the authority
                            of individual States and other times by no authority at all, the more I am at a loss as to ground my complaint that it may
                            not be retorted upon ourselves—In this I am confirmed by a conversation with the Commy General of prisoners who returned
                            last night from Elizabeth Town.
                        I therefore think it essential before I write to Sir Henry Clinton, that I should have another meeting with
                            the committee, at which the Jersey Delegates and the Commy of Prisoners should be present. I will do myself the honor to
                            attend at any time which you may please to appoint. I have the honor to be Sir Yr most obt and hble Servt.

                    